Exhibit 10.7

 



PERSHING GOLD CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This Restricted Stock Unit Grant Agreement (this “Agreement”), dated [●] [●],
[●] (the “Date of Grant”), is entered into by and between PERSHING GOLD
CORPORATION (the “Corporation”) and _______________ (“Participant”).

 

RECITALS

 

A.       The Corporation’s Board of Directors (the “Board”) has adopted, and the
stockholders have approved, the Pershing Gold Corporation 2013 Equity Incentive
Plan (the “Plan”);

 

B.       The Plan provides for awards of restricted stock units to eligible
participants as determined by the Administrator;

 

C.       The Administrator has determined that Participant is a person eligible
to receive an award of restricted stock units under the Plan and has determined
that it would be in the best interest of the Corporation to grant the restricted
stock units provided for herein.

 

AGREEMENT

 

1.       Grant of Restricted Stock Units.

 

(a)       Grant. Participant is hereby awarded, subject to the conditions of the
Plan and this Agreement, __________________ (________) restricted stock units
(the “Restricted Stock Units”). The Restricted Stock Units shall vest in
accordance with Section 2, below. Once vested, each Restricted Stock Unit
represents the right to receive one share of the Corporation’s common stock,
$0.0001 par value per share (the “Common Stock”) at the time(s) and subject to
the terms and conditions set forth herein.

 

(b)       Plan Incorporated. Participant acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Stock Units shall be subject to
all of the terms and conditions set forth in the Plan, as the Plan may be
amended from time to time. The Plan is incorporated herein by reference as a
part of this Agreement. Except as defined herein, capitalized terms shall have
the same meanings ascribed to them under the Plan.

 

2.       Vesting. Participant shall vest in his or her rights under the
Restricted Stock Units pursuant to the following schedule (each date upon which
vesting occurs being referred to herein as a “Vesting Date”):

 

Vesting Date Number of RSUs Vested [●]/[●]/[●] [●] [●]/[●]/[●] [●] [●]/[●]/[●]
[●]

 

 

     

 

 



The foregoing notwithstanding, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant remains employed by or provides
services to the Corporation from the Date of Grant to such Vesting Date. If
Participant ceases to be employed by or ceases to provide services to the
Corporation at any time prior to the final Vesting Date, pursuant to Section
6.1.3 of the Plan, all unvested Restricted Stock Units shall be forfeited
immediately on the date that Participant’s employment or service is terminated
and the Participant shall have no further rights with respect to such Restricted
Stock Units.

 

3.       Accelerated Vesting upon Change in Control. In the event of a “Change
in Control” (as such term is defined in the Plan) of the Corporation, any
unvested and outstanding Restricted Stock Units held by Participant shall become
vested in full immediately prior to such Change in Control.

 

4.       Settlement of Vested Restricted Stock Units. The shares of Common Stock
issuable in respect of vested Restricted Stock Units shall be issued within ten
(10) days following the soonest to occur of: (i) Participant’s Separation from
Service (as defined below), (ii) Participant’s death, or (iii) a 409A Change in
Control (as defined below). Notwithstanding the foregoing, if and only if (A)
the Restricted Stock Units provided hereunder are non-qualified deferred
compensation subject to Code Section 409A, (B) Participant is a “specified
employee” as defined for purposes of Code Section 409A, and (C) distribution
would otherwise be made as a result of the Participant’s Separation from
Service, then distribution shall be delayed until the sooner of (x) the date
that is 6 months and one day following the date of such Separation from Service,
(y) Participant’s death, or (z) such sooner date as may be permitted under Code
Section 409A. On the payment date, the Corporation shall cause a stock
certificate or certificates to be delivered to or on behalf of Participant for a
number of shares of Common Stock equal to the number of vested Restricted Stock
Units held by the Participant on such date. For purposes of this Agreement,
“Separation from Service” shall have the meaning set forth in Treasury
Regulation Section 1.409A-1(h), and “409A Change in Control” shall mean a Change
in Control (as defined in the Plan) that also qualified as a “change in control
event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

5.       Limits on Transferability. Restricted Stock Units shall not be
transferable except by will or the laws of descent and distribution or pursuant
to a beneficiary designation, or as otherwise permitted by Section 5.7 of the
Plan. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities, or torts of Participant. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of Restricted Stock Units that does not satisfy the requirements of this
Agreement and the Plan shall be void and unenforceable against the Corporation.

 

6.       Status of Stock. Participant agrees that the Restricted Stock Units and
Common Stock issued pursuant to the Restricted Stock Units will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Participant also agrees (i) that
the certificates representing Common Stock issued pursuant to the Restricted
Stock Units may bear such legend or legends as the Corporation deems appropriate
in order to assure compliance with applicable securities laws, (ii) that the
Corporation may refuse to register the transfer of the Restricted Stock Units
and Common Stock issued pursuant to the Restricted Stock Units on the stock
transfer records of the Corporation if such proposed transfer would be in the
opinion of counsel satisfactory to the Corporation constitute a violation of any
applicable securities law and (iii) that the Corporation may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Stock Units and Common Stock issued pursuant to the Restricted
Stock Units.

 



 - 2 - 

 

 

7.       Stockholder Rights. The Participant shall not have any stockholder
rights, including voting or dividend rights, with respect to the shares of
Common Stock subject to the Restricted Stock Units until such shares are issued.

 

8.       Dividend Equivalent Rights. The Participant shall have dividend
equivalent rights with respect to all Restricted Stock Units that become vested.
Pursuant to such dividend equivalent rights, the Corporation shall establish an
account or accounts for the Participant and reflect in that account any ordinary
dividends paid with respect to shares of Common Stock underlying Participant’s
Restricted Stock Units. The amounts credited to Participant’s account(s) shall
be held without interest and shall be payable if the Restricted Stock Units to
which they relate become vested (in which case they shall be paid at the same
time as the vested Restricted Stock Units to which they relate). In the event
any Restricted Stock Units are forfeited, the related dividend equivalent
amounts for such Restricted Stock Units shall also be forfeited.

 

9.       Tax Consideration. The Corporation has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of Restricted Stock
Units pursuant to this Agreement. Participant understands that the Corporation
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the issuance of shares in respect of vested Restricted
Stock Units. Participant understands that Participant is solely responsible for
the payment of all federal and state taxes resulting from the Restricted Stock
Units.

 

10.       Withholding. All amounts payable hereunder shall be subject to
applicable federal, state and local income and employment tax withholdings.
Notwithstanding anything herein to the contrary, the Company’s obligation to
deliver shares of Common Stock in settlement of vested Restricted Stock Units
shall be subject to the Participant making (and the delivery of shares shall be
delayed until the Participant actually makes) arrangements acceptable to the
Company to satisfy all applicable tax withholdings.

 

11.       Binding Effect. This Agreement shall bind Participant and the
Corporation and their respective beneficiaries, survivors, executors,
administrators and transferees.

 

12.       No Guarantee of Continued Employment. This Agreement is not a contract
for employment and nothing herein shall supersede or amend the terms of any
employment agreement between the Corporation and Participant or imply that
Participant has a right to continued employment with the Corporation.

 

13.       Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

 

14.       Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

 



 - 3 - 

 

 

15.       Compliance with Law. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Corporation shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority

 

16.       Amendment. The Corporation may modify, amend or waive the terms of
this Agreement, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of Participant without Participant’s
consent, except as required by applicable law or stock exchange rules, tax rules
or accounting rules. Prior to the effectiveness of any modification, amendment
or waiver required by tax or accounting rules, the Corporation will provide
notice to Participant and the opportunity for Participant to consult with the
Corporation regarding such modification, amendment or waiver. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

17.       Compliance with Code Section 409A. The Restricted Stock Units granted
under this Agreement are intended to comply with the requirements of section
409A of the Internal Revenue Code, and this Agreement shall be interpreted and
administered in a manner consistent with such intent. Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on Participant in connection with the Restricted Stock Units
granted hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Corporation nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold Participant harmless from any or all
of such taxes or penalties.

 

[Signature Page Follows.]

 

 



 - 4 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 

 

  PERSHING GOLD CORPORATION               By: ________________________________  
Name: ______________________________   Title: _______________________________  
        PARTICIPANT:           ____________________________________   [ ]

 

 

 

 

 

 



 - 5 - 

